As filed with the Securities and Exchange Commission on January 14, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file numbers: 033-00499 and 811-04417 California Investment Trust (Exact name of registrant as specified in charter) 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Address of principal executive offices) (Zip code) Stephen C. Rogers 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Name and address of agent for service) (415) 398-2727 Registrant's telephone number, including area code Date of fiscal year end:August 31 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments CALIFORNIA TAX FREE INCOME FUND PORTFOLIO OF INVESTMENTS, 11/30//2010 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE LONG-TERM SECURITIES (91.00%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Water System Revenue Bonds, Central Valley J-1; Unrefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Prerefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Unrefunded % 12/1/2011 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT
